Citation Nr: 1235636	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 1980.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required in this case as it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The Board's February 2011 remand noted that there was conflicting medical evidence regarding whether the Veteran's service-connected disabilities prevented him from sustaining gainful employment and whether he was entitled to SMC as a result of his service-connected disabilities and directed that he be afforded VA examinations to determine whether his service-connected disabilities prohibited him from sustaining gainful employment and his eligibility for SMC based on aid and attendance or by reason of being housebound.  

The remand specifically noted that a February 2008 statement from the Veteran's private physician indicated that multiple medical problems prevented the Veteran from being able to prepare food and required some assistance with bathing due to gait instability.  The physician indicated that the Veteran's problems were due his gait instability and loss of consciousness and/or falling on numerous occasions.  The physician opined that this was probably a consequence of the Veteran's CAD, bradycardia, severe osteoarthritis, peripheral neuropathy and autonomic dysfunction.  He further opined that almost all of these problems were the result of his DM or that his DM significantly exacerbated these conditions.  

Although the Veteran was afforded appropriate VA examinations in March 2011 and July 2012, the Board notes that the resultant evidence is conflicting, as one examiner found the Veteran's service-connected disabilities alone or in the aggregate rendered him unable to secure and follow substantially gainful employment, while the other examiners found that his service-connected disabilities did not preclude him from sedentary employment.  However, in making their determinations, none of the VA examiners addressed whether the Veteran's documented syncopal episodes were either symptoms of his service-connected CAD or DM or are the proximate result of or aggravated by his service-connected CAD and/or DM.  As his private physician has identified his syncopal episodes as being related to his service-connected CAD and/or DM and has also identified such episodes as a primary condition that renders the Veteran unemployable and unable to independently perform some activities of daily living, another remand is required to clarify whether such conditions are either symptoms of current service-connected disabilities or are discreet disabilities either caused or aggravated by the Veteran's service-connected disabilities.  The Veteran should be afforded an appropriate cardiac examination to determine the nature and extent of the Veteran's gait instability and/or syncopal episodes.  

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the issue of whether the Veteran's syncopal episodes and/or gait instability are service-connected could significantly impact his current appeal with the issues of entitlement to TDIU and SMC.  The Board therefore finds these issues to be inextricably intertwined.  Therefore, the RO must first resolve whether service connection for syncopal episodes and/or gait instability is warranted prior to further appellate action on these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, provide the Veteran with an appropriate VA examination by a cardiologist, if available, to determine the current nature and etiology of any syncopal and/or gait instability found to be present.  All necessary studies or tests should be accomplished, to include a Holter monitor test.  The examiner should review the evidence in the claims folders, including the February 2008 private physician's letter and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any syncopal episodes, and/or gait instability are causally related to, a manifestation of, or aggravated by the Veteran's service-connected CAD and/or DM.  

If, and only if the examiner determines that the Veteran's syncopal episodes and/or gait instability are either caused by or aggravated by any of his service-connected disabilities, he or she should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that any one of his service-connected disabilities alone renders him unable to secure or follow a substantially gainful occupation.  If the examiner determines that no single service-connected disability of the Veteran renders him unemployable, he or she should opine as to whether it is at least as likely as not that his service-connected disabilities in aggregate, renders him unable to secure or follow a substantially gainful occupation.  

Likewise, if, and only if the examiner determines that the Veteran's syncopal episodes and/or gait instability are either caused by or aggravated by any of his service-connected disabilities, he or she should provide a complete evaluation of the effects of his disabilities in order that the Board may determine whether he is so helpless that regular aid and attendance is required.  The examiner's assessment should include, but not be limited to, an evaluation of such conditions as: (i) inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

A complete rationale for all findings and conclusions must be set forth in a legible report.  

2.  Then adjudicate the Veteran's claims for service connection for gait instability and syncopal episodes in the first instance, and readjudicate the Veteran's claims of entitlement to a TDIU and SMC based on the need for regular aid and attendance.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

